 


114 HR 1280 IH: Skills Connection Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1280 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Carney introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Labor to create a searchable database containing a credentials registry, a skills database, and a jobs bank. 
 
 
1.Short titleThis Act may be cited as the Skills Connection Act. 2.Creation of searchable database (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Labor shall create a publicly available, easily navigable, and searchable database containing the following: 
(1)A registry of credentials (which may be certificates), for purposes of enabling programs that lead to such a credential to receive priority under a covered provision. (2)A skills database, for purposes of enabling programs that lead to such a credential to receive priority under a covered provision. 
(3)A jobs bank. (b)Credentials registryIn creating a registry of credentials, the Secretary shall— 
(1)list the credential in the registry if the credential is required by Federal or State law for an occupation (such as a credential required by a State law regarding qualifications for a health care occupation); (2)list the credential, and list an updated credential, in the registry if the credential involved is an industry-recognized, nationally portable credential that is consistent with the Secretary's established industry competency models and is consistently updated through third party validation to reflect changing industry competencies; and 
(3)for each credential listed in the registry, provide an assessment of which skills listed in the skills database created under subsection (c) align with or are related to the requirements of the credential. (c)Skills databaseIn creating a skills database, the Secretary shall— 
(1)list identifiable skills that are required for employment in the manufacturing sector, as determined by the Secretary— (A)by using the Manufacturing Institute-endorsed Skills Certification System or similar resource; or 
(B)by consulting with an organization similar to the Manufacturing Institute; (2)after consultation with the Manufacturing Institute or similar organization and representatives of the Armed Forces list identifiable skills developed through service in the Armed Forces; and 
(3)for each skill listed under paragraphs (1) and (2), include information about how that skill aligns with or is related to the requirements for the credentials listed under the credentials registry created under subsection (b). (d)Jobs bankIn creating a jobs bank, the Secretary shall— 
(1)enable job seekers to— (A)enter basic information through the statewide employment statistics system established under section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) for their State of residence about their skills, experience, credentials, and preferred area of employment; and 
(B)browse job listings submitted by employers to such jobs bank that match the credentials, experience, or other qualifications entered under subparagraph (A); (2)automatically match available jobs with job seekers who have matching qualifications; and 
(3)enable information relating to shortages in certain skills or credentials available to be utilized by State workforce investment board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) and others to inform decisions about how to allocate workforce development resources. (e)Rule of constructionNothing in this Act shall be construed— 
(1)to require an entity with responsibility for selecting or approving an education, training, or workforce investment activities program with regard to a covered provision, to select a program with a credential listed in the registry described in subsection (b); or (2)to be an endorsement of a skill listed under the skills database described in subsection (c) by the Secretary of Labor or the Federal Government. 
(f)Availability of fundsFor each fiscal year, funds shall be available from the amount appropriated for each such fiscal year for the Workforce Innovation Fund established under section 1801(a)(3) of title VIII of division B of Public Law 112–10 for the costs of carrying out the provisions of this Act. (g)DefinitionsIn this section: 
(1)Armed ForcesThe term Armed Forces means the Army, Navy, Air Force, and Marine Corps. (2)Covered provisionThe term covered provision means any of sections 129 and 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164, 3174), section 122(c)(1)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)), and section 236 of the Trade Act of 1974 (19 U.S.C. 2296). 
(3)Industry recognized credentialThe term industry-recognized, used with respect to a credential, means a credential that— (A)is sought or accepted by companies within the industry sector involved as recognized, preferred, or required for recruitment, screening, or hiring; and 
(B)is endorsed by a nationally recognized trade association or organization representing a significant part of the industry sector. (4)Nationally portableThe term nationally portable, used with respect to a credential, means a credential that is sought or accepted by companies within the industry sector involved, across multiple States, as recognized, preferred, or required for recruitment, screening, or hiring. 
(5)SecretaryThe term Secretary means the Secretary of Labor. (6)Workforce investment activitiesThe term workforce investment activities has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. 
 
